Title: George Washington to the Justices of the Supreme Court, [22 July 1793]
From: Washington, George,Jefferson, Thomas
To: Justices of the Supreme Court



Gentlemen
[22 July 1793]

The circumstances which had induced me to ask your counsel on certain legal questions interesting to the public, exist now as they did then: but I by no means press a decision whereon you wish the advice and participation of your absent brethren. Whenever therefore their presence shall enable you to give it with more satisfaction to yourselves, I shall accept it with pleasure.
